DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of group I, claims 21-40 in the reply filed on 01/13/2022 is acknowledged.
Claims 35-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of an additive manufacturing method, there being no allowable generic or linking claim. 

Status of Claims
Claims 35-40 are withdrawn. Claims 1-20 and 41-66 are canceled.  Claims 21-34 remain for examination, wherein claim 21 is the independent claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Paternoster et al. (US-20170326792-A1, hereinafter Paternoster) in view of Gibson et al. (Pub. Date: 2010, “Additive Manufacturing Technologies Rapid Prototyping to Direct Digital Manufacturing”, hereinafter Gibson).
Regarding claim 21, Paternoster teaches an additive manufacturing apparatus (Paternoster Abstract and [0001]). Paternoster teaches a print box defining a volume (Paternoster figure 1 part 5 container). Paternoster teaches a recoater for adding a layer of powder to the top of the container in order to print the next layer of the part including a hopper (the space between 42a and 42b figs 2-5), rollers (43a and 43b figs 2-5) which are rotatable relative one another ([0008]), and a spreader ([0010] blade device arranged rearward). 
Paternoster teaches a specific subtype of powder bed fusion additive manufacturing, selective laser sintering/melting (Paternoster [0031]). This particular type of powder bed fusion does not include the application of a binder via print head attached to a carriage. Paternoster does teach that the invention can be applied to other processes including a 3D printing process which includes the application of an adhesive (Paternoster [0067]). Paternoster does not teach a print carriage as claimed. 
Gibson provides a review of various additive manufacturing process types and the associated design considerations including selective laser sintering and binder jetting on a powder bed (Gibson 5.2 SLS Process Description and 7.6 Three Dimensional Printing in particular figure 7.15). Gibson figure 7.15 depicts a similar setup to Paternoster, a container of powder with a part in the middle is lowered and recoated with powder for every printed layer. The inkjet print head in figure 7.15 meets the limitation of a print carriage with an orifice that follows the powder dispensing means. Gibson lists several advantages for using a binder printing method including speed and increased variety of part geometry and material (Gibson 7.7 Advantages of Binder Printing). Gibson teaches one of the known problems with binder printing is the process is slowed down due to recoating (Gibson 7.7 Advantages of Binder Printing), an improved recoating system would be advantageous in addressing this specific issue. Gibson teaches for binder printing scale and speed are easily increased, which is not case for SLS setups (Gibson 7.1.3 Advantages of Printing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the additive manufacturing setup of Paternoster by substituting the selective laser sintering components with binder jetting components as taught by Gibson (figure 7.15) in order to improve the speed and scalability of the process and Paternoster teaches that the invention is applicable to such 3D printing processes (Paternoster [0067]). 
Regarding claims 22-25, Paternoster figure 5 depicts a gap between the rollers which are rotatable ([0008]). The rollers are depicted as having similar dimensions and as a single recoated setup is depicted it would need to cover the entire of the container (Paternoster figure 1 and 5). 
Regarding claim 26, Paternoster teaches a motor is used to drive the rollers (Paternoster [0039]). Paternoster teaches that operation of the rollers can be different and independent (Paternoster [0046]). 
Regarding claim 27, Paternoster teaches recoating device can be mirrored in order to operate in two different directions (Paternoster [0012]). Thus, as the rollers can be rotated in both directions the rollers are capable of the claimed function. 
Regarding claim 28, Paternoster teaches the recoater device including the rotated rollers is controlled to repeat the application ([0020]). 
Regarding claim 29, Paternoster teaches that the rotational velocity of the rollers is adjusted in a stepless manner (Paternoster [0044]). Paternoster teaches that the operation of the rollers can be dependent on the direction of movement (Paternoster [0046]). 
Regarding claims 30 and 31, Paternoster teaches the speed of the rollers is coordinated with the speed relative to the powder bed (Paternoster [0043]). 
Regarding claim 32, Paternoster teaches a storage container (12) which holds further powdered material ([0038]). This storage is in fluid communication with the recoating device when it fills the powder for a layer by gravity. 

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Paternoster and Gibson as applied to claims 21 and 26 above, and further in view of Scott (US-20110223349-A1, hereinafter Scott).
Regarding claims 33 and 34, Paternoster in view of Gibson renders obvious all the limitations of claims 21 and 26. Neither Paternoster nor Gibson teaches a shutter as claimed. 
Scott teaches an apparatus and method of using the apparatus for dispensing powder for an additive manufacturing system (Scott Abstract, Figs 5-6d, and [0002]). Scott teaches a metering member at the bottom opening of the powder dispensing device (Scott Abstract and Figs 5-6d 340). This member moves in combination with the other parts (retaining member) operates start or stop powder being dispensed. Scott teaches that control means are used to control the device including the metering member (Scott [0057], [0063] and [0112]). Scott teaches that the use of the metering means over the powder bed allows for a simple, effective, and accurate timing of the powder metering (Scott [0001], [0009], [0021], and [0065]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the recoater device as taught by Paternoster by adding a metering member and one or more retaining member in order to simply, efficiently, and accurately apply powder to the powder bed. 

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. 
Applicant argues: “Paternoster discloses a recoating unit that includes a first and second plate-shaped recoating elements (42a and 42b, Fig. 2). With reference to Paragraph [0038], these recoating elements are spaced apart from each other to delimit a space to receive powder for one or more coating runs over a build area. The recoating unit includes rollers (43a, 43b, Fig. 2). With reference to Paragraph [0041], the thickness of the layers deposited depend on the height the recoating unit is moved vertically before it traverses the build area and the height of the bottom of the rollers over previous powder layer. This is illustrated in the annotated Figure 2 from Paternoster below. In contrast, the present independent claim 21 recites a plurality of dispensing rollers rotatable relative to one another to move a powder through a dispensing region of a hopper positioned above a build area and in advance of a spreader that follows to form a layer of powder. This is illustrated in the below annotated Figure 1B of the present application.”

In response: While the illustration of the rolling coater of Paternoster (Figure 2) and the illustration of the material carriage of the instant specification (Figure 1B) may not look the same, however as the hopper and spreader are claimed, they have the same functionality. 
Paternoster teaches a print box defining a volume (Paternoster figure 1 part 5 container). Paternoster teaches a recoater for adding a layer of powder to the top of the container in order to print the next layer of the part including a hopper (the space between 42a and 42b figs 2-5), rollers (43a and 43b figs 2-5) which are rotatable relative one another ([0008]), and a spreader ([0010] blade device arranged rearward). 
The rollers 43a and 43b of Paternoster control the dispensing of the power from the hopper and is spread by the blade. Note further that Figure 5 of Paternoster has rollers 43a and 43b that are above the spreader 47a. The claims as written do not make the instant material carriage nonobvious over the rolling coater of Paternoster, in particular, the rolling coaters of Figure 2 and 5. 

    PNG
    media_image1.png
    460
    634
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    496
    1128
    media_image2.png
    Greyscale
Below are reproduced figures 2 and 5 of the recoating units of Paternoster and the applicant's material carriage in figure 1B . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734